DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election by Original Presentation
Newly submitted claims 21-34 directed to an invention that is independent or distinct from the invention originally claimed for the below reasons.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-34 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

The amendment filed on 03/21/2022 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because of the reasons set forth in the next numbered item which shows how the newly submitted claims would have been restrictable from the previously elected and examined method and apparatus claims as follows:

The claims contain the various groups, where I and II are patentably indistinct as they are a method and related apparatus (i.e. the previously examined invention) but are separated herein to illustrate that neither is compatible with group III (i.e. the newly claimed invention) which is patentably distinct with groups I and II for different reasons as follows:
Previously examined claims:
I. Claims 10-16 (previously examined claims), drawn to a method a method for increasing resolution in a multi-axis catheter while maintaining maximum magnetic field exposure in a patient, classified in A61B 5/05 and/or A61B 5/055 and/or A61B 5/06.
II. Claims 17-20 (previously examined claims), drawn to a system for increasing resolution in a multi-axis catheter while maintaining maximum magnetic field exposure in a patient, classified in A61B 5/05 and/or A61B 5/055 and/or A61B 5/06.

	Newly submitted claims:
III. Claims 21-34 (newly submitted claims), drawn to a method for increasing resolution at a predetermined location in a magnetic positioning system while keeping exposures to a subject under a maximum magnetic field, classified in G01R 33/00 and/or G01R 33/0064.

The inventions of the previously examined claims (i.e. Inventions I and II) are independent or distinct, from the invention of the newly submitted claims (i.e. Invention III) because:

Inventions I and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed do not overlap in any of design, mode of operation, function, or effect. Specifically, no step of Invention I’s claim 10 is found in Invention III’s claim 21 nor is any step of Invention III’s claim 21 found in Invention I’s claim 10 therefore there is a prima facie for a different design and mode of operation and moreover the function and effect can likewise be seen to be distinct as claims 10 and 21 preambles different substantively in scope and likewise both groups have substantively differing terminal steps (e.g. claim 10’s endpoint is applying a current to a first magnetic field generator; whereas claim 21’s endpoint is a calculation of a resolution) both of which clearly establish that the function and effect of the inventions is distinct under this title.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the method of claim 21 cannot be practiced on the invention of claim 17 and vice versa as the product of claim 17 is defined by way of means that specifically accomplish the steps of Invention I and do not contain means for performing any step in the method of Invention III. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification.
The inventions have acquired a separate status in the art due to their recognized divergent subject matter.
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The prior art applicable to one invention would likely not be applicable to another invention.
The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a)/first paragraph.

Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278. The examiner can normally be reached M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL S KELLOGG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793